Citation Nr: 0529055	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for a fungal infection 
of the feet and groin.

3.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1985 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The veteran's claim was previously before the Board, and in a 
January 2004 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to currently have 
pseudofolliculitis barbae. 

2.  The veteran is not shown to have a fungal infection of 
the feet and groin that is etiologically related to active 
service. 

3.  The veteran is not shown to have a left knee disorder 
that is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A fungal infection of the feet and groin was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2000 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2000 statement of the case and 
supplemental statements of the case issued in September 2001 
and March 2005, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In March 2001 and April 2004 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  He 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  The Board also 
finds that the veteran was essentially informed that he could 
either submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 
38 C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in October 2004.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the July 2000 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until March 2001 and April 2004.  In such 
instances, the Court held that when notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the appellant has the right to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claims.  The 
Board finds that the veteran received such notice in March 
2001 and April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March 2001 and April 
2004 was not given prior to the July 2000 RO adjudication of 
the claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the March 2005 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the July 2003 personal hearing; private 
treatment reports; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2005). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Pseudofolliculitis barbae

The veteran contends that he incurred pseudofolliculitis 
barbae during active service and that he has had the disorder 
since that time.  The Board has reviewed the evidence of 
record and finds that a preponderance of the evidence is 
against the veteran's claim and that service connection is 
therefore not warranted.  

Service medical records show that in December 1989 the 
veteran complained of severe irritation with shaving.  It was 
noted that he had multiple papules and curled whiskers in the 
neck area.  He was given a 5 month trial of no shaving 
secondary to pseudofolliculitis barbae versus acneform 
dermatitis.  The veteran again complained of irritated skin 
while shaving in August 1989.  He was diagnosed with 
pseudofolliculitis barbae.  An October 1989 Report of Medical 
Examination noted that the veteran's skin was "normal."  

At his July 2003 personal hearing, the veteran testified that 
he initially had symptoms of pseudofolliculitis barbae during 
boot camp from shaving each day.  He stated that it was also 
aggravated by the heat and irritation on board the ship.  He 
denied having problems with shaving prior to service.  He 
stated that he does not shave daily.  

At his October 2004 VA examination it was noted that the 
veteran's claims folder was reviewed in conjunction with the 
examination.  Following an examination, it was noted that the 
veteran was asymptomatic except for one area of one ingrown 
hair.  It was further noted that the veteran had shaved the 
day prior to presentation for examination.  The examiner 
stated that diagnosis of folliculitis barbae was unfounded at 
this time.  No disfiguring or scarring was noted and there 
was no evidence of chloracne and no loss of scalp hair.  

Without objective medical evidence of any current 
pseudofolliculitis barbae, service connection is not 
warranted.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  In this case, there is no objective medical 
evidence of record showing that the veteran currently has 
pseudofolliculitis barbae.  At his October 2004 VA 
examination it was noted that the veteran was asymptomatic 
for the disorder except for one ingrown hair.  It was further 
noted that a diagnosis of folliculitis barbae was unfounded 
at the time.  The record contains no additional treatment 
records showing that the veteran currently has 
pseudofolliculitis barbae.  Therefore, in the absence of 
evidence of currently diagnosed pseudofolliculitis barbae, 
the final Hickson element, a medical nexus opinion, is 
necessarily missing.  

To the extent that the veteran contends that he has 
pseudofolliculitis barbae that is related to his military 
service, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.

2.	Fungal infection of the feet and groin

The veteran contends that he incurred a fungal infection of 
the feet and groin during active service and that he has had 
the disorder since that time.  The Board has reviewed the 
evidence of record and finds that a preponderance of the 
evidence is against the veteran's claim and that service 
connection is therefore not warranted.  

Service medical records dated in September 1986 note that the 
veteran had a rash on his groin.  He was diagnosed with tinea 
cruris secondary to a bacterial infection.  In June 1987, he 
reported having "jock itch."  In October 1988, the veteran 
complained of athlete's foot that occurred off and on for two 
years that had not resolved.  He was ultimately diagnosed 
with tinea pedis.  An October 1989 Report of Medical 
Examination noted that the veteran's skin was "normal."  

During VA outpatient treatment in May 2000, the veteran 
complained of having athlete's foot and jock itch.  At his 
July 2003 personal hearing, he testified that he had to wade 
through raw sewage during active service as he worked as a 
hull maintenance technician.  He believed that he developed 
skin disorders of the groin and feet as a result of his in-
service duties.  

At his October 2004 VA examination the examiner indicated 
that he reviewed the claims folder in conjunction with the 
examination.  Following an examination, it was noted that the 
veteran had a "slightly hyperpigmented" area in the groin 
with no sign of infection or breakdown of the skin.  A groin 
area infection was currently unfounded.  With respect to 
tinea pedis, it was noted that the veteran had cracked skin 
of the bilateral pads of his toes that he self-treated with 
Tinactin.  The veteran was notably wearing old socks and 
construction boots at time of the examination.  The examiner 
opined that the veteran's tinea pedis was "less likely than 
not" related to the episodes reported during active service 
in 1986 and 1988.  The examiner stated that the veteran's 
lower extremity tinea pedis was more likely than not 
secondary to poor hygiene at the present time and not likely 
related to military service.  

With respect to a fungal infection of the groin, the Board 
notes that without objective medical evidence of any current 
fungal disorder of the groin, service connection is not 
warranted.  See Degmetich supra.  In this case, the October 
2004 VA examination found objective medical evidence of 
record showing that the veteran currently has a skin disorder 
of the groin.  The record also contains no additional 
treatment records showing that the veteran currently has a 
skin disorder of the groin.  Therefore, in the absence of 
evidence of a current fungal infection of the groin, the 
final Hickson element, a medical nexus opinion, is 
necessarily missing.  

With respect to the veteran's diagnosed tinea pedis, the 
Board finds that a preponderance of the evidence is against 
the veteran's service connection claim.  The current record 
does not include any competent medical evidence linking the 
veteran's current tinea pedis to active service.  The only 
examiner to comment on the specific origin of the veteran's 
tinea pedis is the October 2004 VA examiner.  It was 
determined that the veteran's tinea pedis was "less likely 
than not" related to episodes of tinea pedis reported during 
active service and was instead more likely than not secondary 
to poor hygiene.  No other medical professional has 
specifically commented on the cause or etiology of the 
veteran's tinea pedis.  As such, service connection is not 
warranted. 

Based on the foregoing, the Board finds that record does not 
support a grant of service connection for a fungal infection 
of the feet and groin.  The Board does not doubt the 
veteran's testimony that he has a fungal infection of the 
feet and groin that is etiologically related to active 
service.  However, a layperson without medical training, such 
as the veteran, is not competent to provide an opinion on 
medical matters such as the cause of a claimed disability.  
See Espiritu supra. 

The Board finds that the preponderance of the evidence is 
against the veteran's claims and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claims.

3.	Left knee disorder

The veteran contends that he has a left knee disorder that is 
etiologically related to active service and that service 
connection is therefore warranted.  The Board has reviewed 
the evidence of record and finds that a preponderance of the 
evidence is against the veteran's claim and that service 
connection is therefore not granted.  

Service medical records show that in June 1988 the veteran 
complained of left knee pain for 11/2 hour.  He indicated that 
his knee popped when he went down a ladder.  He denied a 
prior history of knee problems.  On examination, there was no 
edema and drawer signs were positive to tenderness with 
minimal movement.  McMurray's sign was negative and there was 
no crepitus.  A meniscus tear was ruled out and the veteran 
was diagnosed with possible patellofemoral pain syndrome.  An 
October 1989 Report of Medical Examination noted that the 
veteran's lower extremities were "normal."  

September 1994 treatment records from Akron General Medical 
Center show that the veteran was seen for a 4-day history of 
left knee pain.  The veteran reported that he had injured his 
left knee while climbing a ladder at work.  He indicated that 
he slipped and in an attempt to catch himself, he caught his 
left knee in between two rungs of the ladder, and hit the 
medial aspect of his knee.  On examination, the knee was 
edematous and erythematous over the frontal aspect above the 
patella.  There was an ecchymosis on the inframedial aspect 
of the left patella.  He retained full range of motion on 
passive movement and an X-ray was normal.  The veteran was 
ultimately diagnosed with left knee contusion.  

During VA outpatient treatment in May 2000, the veteran 
complained of bilateral knee pain.  In a November 2001 
statement, the veteran asserted that he injured his left knee 
during active service while fighting a fire aboard a ship.  
At his July 2003 personal hearing, the veteran testified that 
he was given restricted duty during active service for his 
left knee pain.  

At his October 2004 VA examination it was noted that the 
veteran's claims folder was reviewed in conjunction with the 
examination.  Following an examination, the veteran was 
diagnosed with retropatellar syndrome of the left knee.  The 
examiner found no evidence to warrant a change in the 
veteran's prior denial of entitlement to service connection.  
He indicated that the veteran had other work-related 
incidents with the left knee and that consequently, any 
relationship with his current left knee symptoms and the left 
knee pain reported in 1988 would be "purely speculative."  

Following a review of the objective medical evidence of 
record, the Board finds that a preponderance of the evidence 
is against the veteran's service connection claim.  The 
current record does not include any competent medical 
evidence linking the veteran's left knee disorder to active 
service.  The only examiner to comment on the specific origin 
of the veteran's diagnosed retropatellar syndrome of the left 
knee was the October 2004 VA examiner.  It was determined 
that to link the veteran's current left knee disorder to 
active service would be "purely speculative" as he had 
additional work-related incidents involving his left knee.  

The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  

Based on the foregoing, the Board finds that record does not 
support a grant of service connection for a left knee 
disorder.  The Board does not doubt the veteran's testimony 
that he has a left knee disorder that is etiologically 
related to active service.  However, he is not competent to 
provide an opinion on medical matters such as the cause of a 
claimed disability.  See Espiritu supra. 

The Board finds that the preponderance of the evidence is 
against the veteran's claims and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claims.


ORDER

Service connection for pseudofolliculitis barbae is denied. 

Service connection for a fungal infection of the feet and 
groin is denied. 

Service connection for a left knee disorder is denied. 





	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


